United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
         IN THE UNITED STATES COURT OF APPEALS
                                            August 8, 2007
                  FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 07-40136
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

RAMIRO DONACIANO GOMEZ-RAMIREZ

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                         USDC No. 5:06-CR-1270-1


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Ramiro Donaciano Gomez-
Ramirez raises arguments that are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a
penalty provision and not a separate criminal offense. The appellant's motion
for summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.